Citation Nr: 0107066	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
July 1970.  He served in Vietnam from September 1968 to 
September 1969.  He has been awarded a Vietnam Service Medal 
and Vietnam Campaign Medal.  His military occupational 
specialty was a stock control and account specialist.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 1997 and May 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware wherein the RO denied service connection 
for PTSD.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran's service records reflect that he served in 
Vietnam from September 1968 to September 1969 and was 
assigned to Support Company 15th S&S Battalion, 1st Calvary 
Div (Am).  His primary reported inservice stressor and the 
only stressor which is potentially verifiable is that, while 
stationed in Long Binh on "Sows Bay" in 1968, he was 
required to bag dead bodies, put the body bags onto forklift 
skids and transport the bodies and/or body parts to C-130 
airplanes.  The RO has not attempted to verify this reported 
stressor.  

A VA social worker noted the existence of PTSD symptoms in 
September 1997 and PTSD has been diagnosed on VA psychiatric 
examinations in October 1997 and April 1999.  

The Board notes that the veteran's service medical records 
have not been associated with the veteran's claims file.  A 
search must now be conducted for the veteran's service 
medical records and must comply with Court precedent in Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

In addition, the record shows that the veteran had attended a 
mental health clinic at the Wilmington, Delaware VA Medical 
Center in 1997 and 1998.  These records should also be 
associated with the veteran's claims file.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should obtain the veteran's 
service medical records for association 
with the claims folder.  If after a 
comprehensive search, the records cannot 
be located, it should be so stated in a 
report of contact with NPRC, as well as 
the reason why the service medical 
records are believed to be unavailable.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for a psychiatric 
disability since discharge from service.  
The RO should obtain VA outpatient 
treatment records of the Wilmington, 
Delaware VA Mental Health Clinic since 
1997.  After obtaining appropriate 
consent forms for the release of any 
private clinical records, the RO should 
obtain all existing private treatment 
records not now in the claims folder.  

3.  The RO should obtain for association 
with the claims folder all medical 
records underlying the veteran's award of 
Social Security disability benefits in 
April 2000.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

4.  Thereafter, the RO should contact the 
United States Armed Services Center for 
Research on Unit Records at 7798 Cissna 
Road, Suite 101, Springfield, VA 22150 
for corroboration of the veteran's 
alleged stressor involving the bagging 
and transporting of dead bodies and body 
parts on a forklift during his service in 
Vietnam.  

5.  Then, the veteran should be afforded 
a VA psychiatric examination to ascertain 
the presence or absence of PTSD, and, if 
present, its relationship to the claimed 
inservice stressor.  It is imperative 
that the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), be provided to 
the VA examiner who is designated to 
examine the veteran, so that the examiner 
can review the veteran's pertinent 
medical history and circumstances.  If 
PTSD is found to be present, the examiner 
should determine whether it is at least 
as likely as not that any PTSD is related 
to one or more verified stressors in 
service.  In this regard, the physician 
must be informed as to whether any in 
service stressors have been verified.  

6.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




